PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,143,218
Issue Date: 12 Oct 2021
Application No. 16/408,412
Filing or 371(c) Date: 9 May 2019
For: COMPLEMENTARY FLUIDIC VALVES AND LOGIC GATES

:
:
:  REQUEST FOR REDETERMINATION
:  OF PATENT TERM ADJUSTMENT	
:
:



This is a decision on the “REQUEST FOR RECONSIDERATION OF PATENT TERM ADJUSTMENT UNDER 37 CFR 1.705(b)” filed November 30, 2021, requesting the Office adjust the patent term adjustment (PTA) from 131 days to 181 days.

The Office has re-determined the PTA to be 111 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4). 


Relevant Procedural History

The above-identified patent issued with a PTA determination of 131 days on October 12, 2021. On November 30, 2021, patentee filed the present request under 37 CFR 1.705(b), seeking an adjustment of the PTA to 181 days, accompanied authorization to charge the petition fee as set forth in § 1.18(e).


Decision

The PTA is based on the following determination previously made by the Office: 

The period of delay under 35 U.S.C. 154(b)(1)(A) (“A Delay”) is 181 days;
The period of delay under 35 U.S.C. 154(b)(1)(B) (“B Delay”) is 0 days;
The period of delay under 35 U.S.C. 154(b)(1)(C) (“C Delay”) is 0 days;
The number of days of overlapping delay (“Overlap”) between the periods of A Delay, B Delay, and C Delay is 0 days; and
The period of delay under 35 U.S.C. 154(b)(2)(C) (“Applicant Delay”) is 50 days.

The PTA is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay. In other words, the following formula is be used to calculate the PTA:

	PTA = 	A Delay + B Delay + C Delay – Overlap – Applicant Delay

The patent set forth a PTA of 131 days (181 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 50 days of Applicant Delay).

Patentee disagrees with Office’s prior determination of 50 days of applicant delay pursuant to 37 CFR 1.704(c)(10). Patentee asserts applicant delay is 0 days. This change would result in 181 days of PTA (181 days of A Delay + 0 days of B Delay + 0 days of C Delay - 0 days of Overlap - 0 days of Applicant Delay).

The Office notes that the final rule changes set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) apply to original utility and plant patents issuing from applications filed on or after May 29, 2000, in which a Notice of Allowance was mailed on or after July 16, 2020. The Office further notes that the above-identified utility patent issued from an application filed after May 29, 2000, and where a Notice of Allowance was mailed after July 16, 2020. Therefore, the Office will apply the final rule changes when issuing its redetermination on PTA. See id.

As further discussed below, the Office finds the period of applicant delay is 70 days. Accordingly, the correct PTA is 111 days (181 days of A delay + 0 days of B delay + 0 days of C delay - 0 days of Overlap - 70 days of Applicant Delay).


A Delay

Petitioner does not dispute the Office’s prior determination of 181 days of A delay pursuant to 37 CFR 1.704. The Office has recalculated the period of A delay as part of the Office’s redetermination of the PTA and confirmed the period of A delay is 181 days.

The “A” delay period(s) include the following:

(1) 181 days under 37 CFR 1.703(a)(1) for the period beginning on June 10, 2020 (day after the date that is fourteen months after the date on which the application was filed under 35 U.S.C. 111(a)) and ending on January 6, 2021 (date of mailing of an action under 35 U.S.C. 132).

The period of A delay is 181 days.


B Delay

Petitioner does not dispute the Office’s prior determination that the period of B delay is 0 days. The Office has recalculated the period of B delay as part of the Office’s redetermination of the PTA and confirmed the period of B delay is 0 days.


C Delay

Petitioner does not dispute the Office’s prior determination that the period of C delay is 0 days. The Office has recalculated the period of C delay as part of the Office’s redetermination of the PTA and confirmed the period of C delay is 0 days.


Overlap

Petitioner does not dispute the Office’s prior determination that the number of days of Overlap is 0 days. The Office has recalculated the number of days of Overlap as part of the Office’s redetermination of the PTA and confirmed the number of days of Overlap is 0 days.


Applicant Delay

Petitioner disputes the Office’s prior determination of 50 days of applicant delay. The Office has recalculated the period of applicant as part of the Office’s redetermination of the PTA. The Office has applied the revised provisions of 37 CFR 1.704 as set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) in calculating applicant delay. The Office has determined the period of applicant delay is 70 days. 

The applicant delay includes the following period(s):

70 days of applicant delay under 37 CFR 1.704(c)(10) beginning on July 16, 2021 (day after the date of the mailing date of the notice of allowance under 35 U.S.C. 151) and ending on August 24, 2021 (date the amendment under § 1.312 or other paper was filed).

The sole issue in dispute is the calculation of the period of applicant delay under 37 CFR 1.704(c)(10). Petitioner assert that the papers filed on August 26, 2021, were expressly required by the Office, and therefore, should not result in a reduction of PTA pursuant to revised 37 CFR 1.704(c)(10). Petitioner states:

          On dated June 22, 2021 OSPTO mailed a notice requiring “Oath & declaration” and an “marked-up version of ADS” for inventor 1. (Note: The ADS dated June 03, 2019 attempts to correct “inventor 1”). Hence, on dated August 24, 2021 applicant submitted this document in response to the notice from the USPTO. As the papers are expressly requested by the USPTO and submitted within three months of the date of mailing of the office notice patentee believes this should not result in a reduction of patent term adjustment.

         In view of the federal circuit decision in Supernus Pharm., Inc. v. Iancu, the following comment published in the Federal Register on June 16, 2020 (Federal Register /Vol. 85, No. 116, 36339):

        “Comment (5): Several comments request clarification regarding 
§ 1.704(c)(10) and the submission of drawings and other papers in response to a notice received from the USPTO. The comments suggest that the USPTO should make a distinction as to whether the papers are being voluntarily submitted or are being submitted in response to an Office action or notice from the USPTO.”

          “Response: Section 1.704(c)(10), as adopted in this final rule, excludes “an amendment under § 1.312 or other paper expressly requested by the Office’ from the amendments under § 1.312 or other papers filed after a notice of allowance that will result m a reduction of patent term adjustment. Thus, only an amendment under 
§ 1.312 or other paper not expressly requested by the USPTO (i.e., a “voluntary” amendment under 8 1.312 or other paper) after the notice of allowance will result m a reduction of patent term adjustment under § 1.704(c)(10), as adopted in this final rule. An amendment under § 1.312 or other paper expressly requested by the USPTO filed more than three months from the date of mailing or transmission of the USPTO communication notifying the applicant of such request, however, will result in a reduction of patent term adjustment under § 1.704(b). Thus, an amendment under 
§ 1.312 or other paper expressly requested by the USPTO submitted within three months of the date of mailing or transmission of the Office action or notice requiring such an amendment under § 1.312 or other paper will not result in a redaction of patent term adjustment.”

          Accordingly, in view of Comments & Response published in the Federal Register on June 16, 2020, submission of papers in response to a notice received from the USPTO should not result in a reduction of patent term adjustment, Patentee request the Office to recalculate and apply the changes in the Applicant Delay in accordance with Supernus Pharmaceuticals, Inc. v. Iancu statements as published in Federal Register on June 16, 2020.

Request for Reconsideration, 11/30/2021, pp. 2 – 3 (emphasis in original).

The Office has carefully considered petitioner’s arguments, but does not find them persuasive.  The record shows the Office mailed a “NOTICE REQUIRING INVENTOR’ S OATH OR DECLARATION” on June 22, 2021, after the mailing of the Notice of Allowance, stating: “An oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor MUST be filed no later than the date on which the issue fee is paid.” On August 24, 2021, after the mailing of the Notice of Allowance, applicant submitted a “COMBINED ASSIGNMENT/DECLARATION (37 CFR 1.63),” a “REQUEST FOR CORRECTION IN A PATENT APPLICATION RELATING TO INVENTORSHIP OR AN INVENTOR NAME, OR ORDER OF NAMES, OTHER THAN IN A REISSUE APPLICATION (37 CFR 1.48)” (Form PTO/AIA /40), an application data sheet (corrected ADS) identifying a change to first named inventor’s last name with strike-through and underlining, and a $140 processing fee.

The Office has applied the revised provisions of 37 CFR 1.704(c)(10) as set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) in calculating applicant delay. The Office has held that the submission of a request for correction of inventorship to correct an inventor’s name under 37 CFR 1.48(f)1 and the corrected ADS (i.e., 312 amendment) are not papers expressly requested by the Office nor subject to an exception the reduction of PTA under 37 CFR 1.704(c)(10). 
In this case, the Office requested the submission of an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, in response to the NOTICE REQUIRING INVENTOR’ S OATH OR DECLARATION mailed June 22, 2021. The submission of the request to correct inventor’s name under 37 CFR 1.48(f) and the corrected ADS on August 24, 2021, after the mailing of the Notice of Allowance, is considered a failure to engage in reasonable efforts to conclude processing or examination of an application and a basis for reduction of patent term adjustment pursuant to 37 CFR 1.704(c)(10). 2
The Office has determined the period of reduction of PTA for applicant delay under revised 37 CFR 1.704(c)(10) is 70 days, beginning on June 16, 2021, day after the date of the mailing date of the Notice of Allowance, and ending on August 24, 2021, the date the request to correct inventor’s name under 37 CFR 1.48(f)) and the corrected ADS were filed. The Office will remove the period of reduction of 50 days and will enter a period of reduction of 70 days.
The period of applicant delay is 70 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

181 + 0 + 0 - 0 - 70 = 111 days

Patentee’s Calculation:

181 + 0 + 0 - 0 - 0 = 181 days


Conclusion

Patentee is entitled to PTA of 111 days. Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 181 + 0 + 0 - 0 - 70 = 111 days

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 111 days.

The Office has charged the required petition fee of $210 as set forth in 37 CFR 1.18(e) to the deposit account as authorized.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET


Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction 




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 37 C.F.R. 1.48  Correction of inventorship in a patent application, other than a reissue application, pursuant to 35
         U.S.C. 116, states in pertinent part:
        
        *****
        (f) Correcting or updating the name of an inventor: Any request to correct or update the name of the inventor or a joint inventor, or the order of the names of joint inventors, in a nonprovisional application must include:
        (1) An application data sheet in accordance with § 1.76 that identifies each inventor by his or her legal name in the desired order; and
        (2) The processing fee set forth in § 1.17(i).
        
        2 Section 2732 of the MPEP states, in pertinent part:
        
        Under 37 CFR 1.704(c)(10), papers that will be considered a failure to engage in reasonable efforts to conclude processing or examination of an application include: (1) an amendment under 37 CFR 1.312 [e.g., corrected ADS]; (2) a paper containing a claim for priority or benefit or request to correct priority or benefit information (e.g., a new or supplemental application data sheet filed to correct foreign priority or domestic benefit information); (3) a request for a corrected filing receipt; (4) a certified copy of a priority document; (5) drawings; (6) a letter related to biologic deposits; (7) a request to change or correct inventorship; and (8) an information disclosure statement not accompanied by a statement in compliance with 37 CFR 1.704(d).